Name: Commission Regulation (EEC) No 171/78 of 30 January 1978 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: health;  trade policy;  animal product;  consumption
 Date Published: nan

 31 . 1 . 78 Official Journal of the European Communities No L 25/21 COMMISSION REGULATION (EEC) No 171/78 of 30 January 1978 on special conditions for granting export refunds on certain pigmeat products Whereas in order to ensure standardization of the physical and chemical controls it is necessary to apply certain clearly defined analyses ; Whereas, pursuant to Commission Regulation (EEC) No 2333/77 of 25 October 1977 amending Regulation No 204/67/EEC fixing coefficients for calculating levies on pigmeat products other than pig carcases and Regulation (EEC) No 950/68 on the Common Customs Tariff (6), the wording of tariff heading No 16.02 has been changed with effect from 1 November 1977 ; whereas for the sake of clarity, this new wording should apply from the same date for the special conditions for granting refunds ; Whereas the description of other products which are the subject of refunds and the references to the basic regulations concerned have also been changed ; whereas, therefore, for the sake of administrative simplicity, Commission Regulation (EEC) No 2403/69 of 1 December 1969 on special conditions for granting export refunds on certain pigmeat products (7), as last amended by Regulation (EEC) No 2854/71 (8), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (*), as amended by Regu ­ lation (EEC) No 367/76 (2), and in particular Articles 15 (6) and 22 thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, Whereas Article 8 (2) of Commission Regulation (EEC) No 192/75 of 17 January 1975 laying down detailed rules for the application of export refunds in respect of agricultural products (4), as last amended by Regulation (EEC) No 2838/77 (5), provides that no refund is to be granted where the products or goods in the form in which they are exported are not of sound and fair marketable quality ; Whereas it has been shown, however, that these requir ­ ements are not sufficient for certain products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, to ensure the application of uniform conditions for the payment of refunds ; Whereas additional conditions relating to products of average quality and enabling the payment of refunds on products of inferior quality to be refused should consequently be laid down on a Community basis ; Whereas it is essential to provide controls to ensure compliance with this Regulation ; whereas controls carried out by sampling and consisting of an organo ­ leptic examination and physical and chemical analyses seem adequate seeing that it is provided that the application for a refund is to be accompanied by a written declaration stating that the products in ques ­ tion comply with the requirements laid down in this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to other Community provi ­ sions, and in particular those of Regulation (EEC) No 192/75, export refunds shall be granted on products listed in Annex I only where : (a) they comply with the conditions laid down in that Annex I ; and (b) the exporter, at the time of the conclusion of customs export formalities within the meaning of Article 2 (2) of Regulation (EEC) No 192/75, declares in writing that the products in question fulfil the conditions referred to under (a) above.O OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 45, 21 . 2. 1976, p. 1 . (3) OJ No L 282, 1 . 11 . 1975, p. 39. (4) OJ No L 25, 31 . 1 . 1975, p. 1 . (s) OJ No L 327, 20 . 12. 1977, p. 23 . (6) OJ No L 273, 26 . 10 . 1977, p. 9 . O OJ No L 303, 3 . 12 . 1969, p. 6. (8) OJ No L 286, 30 . 12. 1971 , p . 46. No L 25/22 Official Journal of the European Communities 31 . 1 . 78 2. For the purposes of this Regulation, products manufactured for human consumption and suitable therefor by reason of the raw materials used, their preparation under satisfactory hygienic conditions and their packaging shall be considered to be of sound and fair marketable quality within the meaning of Article 8 (2) of Regulation (EEC) No 192/75. Article 2 1 . Control by sampling for compliance with the conditions laid down in Article 1 shall consist of : (a) an organoleptic examination ; and (b) physical and chemical analyses carried out by applying the methods laid down in Annex II. 2. Member States shall communicate to the Commission the measures taken in implementation of this Regulation. Article 3 Regulation (EEC) No 2403/69 is hereby repealed. Article 4 This Regulation shall enter into force on 1 February 1978 . It shall apply with effect from 1 November 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1978 . For the Commission Finn GUNDELACH Vice-President 31 . 1 . 78 Official Journal of the European Communities No L 25/23 ANNEX I CCT heading No Description Conditions 15.01 Lard , other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat : II . Other (a) 'Bomer' value : minimum 73 (b) peroxide value : maximum 6 milliequivalents of oxygen per kg (c) free fatty acid content, by weight, expressed as a percen ­ tage of oleic acid : maximum 1 .5 % of the net weight (d) water and dirt content by weight : maximum 0.5 % of the net weight ex 16.01 Sausages and the like , of meat, meat offal or animal blood, suitable for human consump ­ tion : B. Other : I. Sausages, dry or for spreading, uncooked (a) protein content by weight : minimum 1 2 % of the net weight (b) no addition of extraneous water (c) proteins other than animal proteins are prohibited II . Other (a) animal protein content by weight : minimum 8 % of the net weight (b) collagen : protein ratio : maximum 0.45 (c) extraneous water content by weight : maximum 23 % of the net weight ex 16.02 Other prepared or preserved meat or meat offal , suitable for human consumption : B. Other : III . Other : (a) Containing meat or offals of domestic swine : 2 . Other, containing, by weight : aa) 80 % or more of meat or offal of any kind, including fats of any kind or origin : No L 25/24 Official Journal of the European Communities 31 . 1 . 78 CCT heading No Description Conditions 11 . Hams, fillets and loins, pieces thereof Water : protein ratio in the meat : maximum 4.3 22. Shoulders and pieces thereof Water : protein ratio in the meat : maximum 4.3 33 . Other (a) animal protein content by weight : minimum 8 % of the net weight (b) collagen : protein ratio : maximum 0.45 bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin Collagen : protein ratio : maximum 0.45 31 . 1 . 78 Official Journal of the European Communities No L 25/25 ANNEX II Methods of analysis ( J ) 1 . Determination of BÃ ¶mer value The BÃ ¶mer value must be determined according to the method known as the diethyl ether method or the acetone method . (Source : ISO/TC 34/SC 6/WG 3/N 73). 2. Determination of peroxide value The peroxide value must be determined according to the D. H. Wheeler iodometric method. (Source : Deutsche Gesellschaft fÃ ¼r Fettwissenschaft, Einheitsmethoden C VI 6 a (61 ). 3 . Detemination of free fatty acids content The free fatty acids content must be determined by neutralization of the free fatty acids according to ISO method R 660. (Source : ISO/TC 34 (seer.  239) 320 E). 4. Determination of water and dirt content in products falling within CCT subheading 15.01 A II The water content must be determined according to ISO method R 933 and the dirt content according to ISO method R 932. (Source : ISO/TC 34 (Seer.  371 ) 437 E) ; (Source : ISO/TC 34 (Seer.  367) 433 E). 5 . Determination of water content in products falling within CCT heading Nos 16.01 and 16.02 The water content must be determined according to ISO method PR No 1442. (Source : ISO/TC 34 (Seer.  260) 447 E). 6 . Determination of protein content The protein content shall be taken to mean the nitrogen content multiplied by the factor 6.25. The nitrogen content must be determined according to ISO method PR No 1233 . (Source : ISO/TC 34 (Seer.  327) 374 F). 7 . Calculation of extraneous water content The extraneous water content is given by the formula : a  (4b), in which : a = water content, b = protein content. 8 . Determination of collagen content The . collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to one of the methods indicated in the following documents of the ISO Secretariat : ISO/TC 34/SC 6/WG 2 doc No 138 , ISO/TC 34/SC 6/WG 2 doc No 140, ISO/TC 34/SC 6/WG 2 doc No 153, ISO/TC 34/SC 6/WG 2 doc No 163 . The choice of method is left to the exporting Member State . (') The methods of analysis are those operative on the date of the entry into force of this Regulation . The documents cited under 1 , 3 , 4, 5, 6 and 8 are published by the Secretariat of ISO, Geneva, Switzerland, 1 rue de VarembÃ ©.